Citation Nr: 1515155	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Chicago, Illinois RO, which granted service connection for PTSD with depression, rated 50 percent, effective July 1, 2010.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; such evidence was received accompanied by a waiver of AOJ consideration.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDING OF FACT

It is reasonably shown that throughout the appeal period (since July 1, 2010), the Veteran's PTSD with depression has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD with depression throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2013 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating, and the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent VA treatment records have been secured.  He was afforded a VA examination in October 2010; that examination is reported in greater detail below and is adequate for rating purposes, as the report contains the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran submitted an October 2009 statement from his treating VA social worker, who stated that the Veteran had been hospitalized a total of 19 times for his alcohol dependence, PTSD, and depression, along with suicidal ideation.  The social worker stated that he had treated the Veteran often since 1993 and noted the Veteran's struggles with the effects of Vietnam and his PTSD, which had prevented him from following through with service connection applications for 10 years due to living on the streets and having no means to support himself.

The Veteran submitted an April 2010 statement from his treating VA psychiatrist, who noted that he was treating the Veteran for PTSD stemming from service-related combat experiences.  He also submitted a May 2010 statement from his previous treating VA psychiatrist, who treated the Veteran up to 2008 for depression and PTSD; the psychiatrist noted that the Veteran used to experience symptoms such as nightmares and flashbacks related to Vietnam.

On October 2010 VA examination, the Veteran reported that after service, he worked as a police officer where he had to work alone and lost 9 to 10 work days per month due to mental health issues; he reported that in 1992 he was forced to resign due to increasing PTSD symptoms including isolation, irritability, depression, anxiety, and difficulty working with others.  He reported having serious alcohol and substance abuse problems until 2008, when he entered rehab and he has been abstinent since.  He reported experiencing repeated flashbacks triggered by loud noises, fireworks, helicopter sounds, and smells of rotting and burning.  He reported poor sleep, averaging two to three hours per night, and trouble going to sleep; he would often wake in a cold sweat.  He checked whether doors to his home are locked and surveyed the perimeter.  He experienced nightmares of combat and explosions three to four times per week; he reported that he may attack anyone if awakened suddenly.  He reported anhedonia with the loss of most past interests.  He avoided former friends.  He was hypervigilant, preferring to avoid large crowds and sit with his back to the wall so he can observe the door.  He admitted to survivor guilt and thoughts of killing himself, though he had made no attempts.  He showed emotional blunting.  He reported isolating himself in the basement and being irritable to the point of getting into arguments with others; he had past arrests for fighting.  He reported that all symptoms increased in frequency and intensity from postservice stressors of the death of his first born child by the family dog, unstructured time and frustration over continuous Iraq war news.

On mental status examination, the Veteran was oriented in all spheres.  His recent and remote memory were good, but his concentration was extremely poor.  He appeared quiet and troubled.  His affect was sad and anxious.  His speech was coherent and relevant but he showed some psychomotor slowing, and there was some concreteness in his abstracting ability.  His judgment was poor.  He admitted to passive suicidal ideation and survivor guilt but denied homicidal ideation.  He admitted to hypervigilance, anxiety, and anhedonia.  He reported nightmares and flashbacks but showed no other delusions or hallucinations.  The assessments included PTSD and polysubstance dependence in remission; a GAF score of 40 was assigned.  The examiner opined that the Veteran's PTSD symptoms were poorly controlled by the structure of his work and forced him to quit in 1992.  He had a deterioration in his symptoms due to a lack of work or leisure structure to distract him.  The examiner opined that war news and the death of the Veteran's first son had also increased all of his symptoms.  The examiner opined that, solely as a result of PTSD, the Veteran remained isolated, hypervigilant, irritable, easily angered, unable to work with others or supervisors, and had great difficulty following orders.  He had become increasingly anxious and depressed, was passively suicidal, had poor concentration, as unable to follow simple instructions, and had very poor social functioning.  The examiner opined that the Veteran's PTSD prevented him from performing activities consistent with his work experience and prior education or training.

On December 2011 VA treatment, the Veteran reported feeling lonely sometimes.  He continued to have panic attacks and had difficulty riding the EL.  He was easily aggravated.  He reported that his panic attacks also come after having nightmares at night, as well as during the day in crowds.  He reported feeling guilty over everything, and his energy was very low.  He showed no anhedonia.  He reported feeling that life was not worth living but denied any intent or plan for suicide.  He reported sleeping six hours per night, with which he was satisfied.  His appetite was mediocre and he had lost 10 pounds in the previous month because he had no food stamps.  On mental status examination, the Veteran's behavior was evident for psychomotor agitation.  His rate of speech was normal though loud at times and he sounded frustrated.  His thought content showed no evidence of audiovisual hallucinations, delusions, or suicidal or homicidal ideations.  His thought processes were logical, sequential, and goal oriented.  His affect was stable, constricted, reactive, depressed, and congruent with his mood, which he stated was up and down.  His insight and judgment were fair, and his cognition was grossly intact.  The assessments included opioid dependence in partial remission, alcohol dependence in full remission, recurrent major depressive disorder (moderate episode), and PTSD; a GAF score of 55 was assigned.

On January 2013 VA treatment, the Veteran reported that his symptoms of nightmares and panic attacks continued.  He denied mania. psychosis, and suicidal or homicidal ideation although he felt as though he were just "existing" and wanted to feel better.  He reported that he was depressed and isolating at times.  His mood was slightly improved and he yelled at people less, and felt less irritable and less sensitive to crowds or inconvenience.  He reported a period of isolating in his basement for about three days since his previous visit.  He reported getting together with his grown children for holiday dinners and enjoying the visits.  He was interested in joining the YMCA as he liked the idea of lap swimming early in the morning.  He attended biweekly peer group meetings.  On mental status examination, the Veteran was oriented to all spheres.  He was less intense, cooperative, and more interactive.  No psychomotor agitation or retardation was noted.  His speech was fluent and coherent with regular rate, tone, volume, and prosody.  His mood was a little bit improved.  His affect was congruent, appropriate, and non-labile.  His thought content showed no current suicidal ideation, intention or plan.  He denied any homicidal ideation, audiovisual hallucinations, delusions, or paranoia.  His thought process was coherent and linear and remained focused on recovery.  His cognition was grossly intact and his insight and judgment were fair.  The assessments included recurrent major depressive disorder, PTSD, tobacco dependence, alcohol dependence in full remission, and opiate dependence in full remission; a GAF score of 55 was assigned.
At the April 2014 Travel Board hearing, the Veteran testified that he has nightmares and then panic attacks and has to run outside to breathe.  He testified that he wakes up in a cold sweat feeling like there is a weight on his chest and he cannot breathe, and feels extremely nervous.  He testified that he has these panic attacks two to three times per week.  He testified that he is paranoid and nervous and cannot stand people; he always worries that somebody will come in the door.  He avoids Vietnam movies as they upset him very much, as do helicopters.  He testified that he has had many panic attacks when in crowded areas, such as a busy subway car; the attacks last from 15 to 30 minutes, and he tries to calm himself with deep breathing.  He testified that he sleeps for about four hours on a good night due to his nightmares and inability to sleep.  He testified that he does not want to see anybody, does not go out, does not like to be around people, and hibernates in his basement; if not for having to take his dog out, he would probably stay in his basement apartment.  He has one friend with whom he speaks on the phone every now and then; otherwise, he socializes only with his sons.  He testified that he suffers from depression with very low self-esteem and paranoia; he has suicidal ideation all the time and made one suicide attempt with alcohol and muscle relaxers.  He testified that he gets angry and frustrated very easily, and gets into altercations once or twice a week, which is why he tries to stay away from people.  He testified that he has difficulty focusing on one thing at a time.  He testified that he walked off the job as a police officer in November 1992 and tried to drink himself to death because he could not stand the nightmares anymore.  He testified that he sees a psychiatrist every two months and attends a combat group every two weeks.  

On May 2014 psychological evaluation by psychologist Dr. Sarlo, the Veteran reported recurrent nightmares and flashbacks regarding the Vietnam War, which are triggered by loud noises, fireworks, helicopter sounds, smells of rotting or burning, and the news.  He reported having such nightmares and flashbacks since returning from Vietnam and the experiences were ongoing, occurring most nights of the week.  He reported having panic attacks and cold sweats upon waking up from nightmares.  He endorsed hypervigilance, increased physiological reactivity, and avoidance of any reminders of his trauma.  He had been receiving individual and group counseling since 1993, and was currently attending a Vietnam Combat process group every two weeks.  He reported that he lacked a social circle, as he avoided any former friends, preferring to stay alone, and he liked to avoid crowds due to his hypervigilance; his social supports consisted of his two grown children, his dog, and the people at the VA clinic.  He reported some suicidal ideation but denied intent or plan.  Based on the data gathered from the assessment, Dr. Sarlo opined that the Veteran's PTSD is severe, chronic, and has been non-responsive to treatment since 1993; he had been unable to sustain gainful employment since 1993, and his PTSD and depressive symptoms had resulted in impairments across occupational, social, and emotional functioning.

On a May 2014 psychiatric/psychological impairment questionnaire, Dr. Sarlo assigned the Veteran a GAF score of 40 for the diagnoses of PTSD and major depressive disorder.  He noted that the Veteran displayed persistent irrational fears; persistent danger of hurting himself or others; deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; intrusive recollections of a traumatic experience; grossly inappropriate behavior; unprovoked hostility and irritability; inability to establish and maintain effective relationships; deficiencies in judgment; and suicidal ideation.  

The Board finds that the Veteran, his treating VA and private mental health personnel, and the VA examiner have reported symptoms associated with PTSD with depression that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included suicidal ideation; obsessional rituals which interfere with routine activities (checking the perimeter of his home); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (consistent depression); impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene (he testified that he only gets haircuts when his sons take him); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships (as noted by his various treating mental health personnel). 

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA examiner.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout since July 1, 2010.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating, or any other symptoms of equivalent intensity, were manifested at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to PTSD or depression symptoms such as: gross impairment in thought processes or communication (his thought processes are regularly noted to be normal and intact); persistent delusions or hallucinations (no evidence of either at any time); grossly inappropriate behavior; persistent danger of hurting self or others (he states no intent or plan pertaining to his suicidal ideation, and he denies homicidal ideation); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 40 to 55 reflect serious (but not total) disability, so they do not warrant a 100 percent rating.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.
ORDER

A 70 percent rating is granted for the Veteran's PTSD with depression throughout, subject to the regulations governing payment of monetary awards.   


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record, and it was also specifically raised by the Veteran in August 2013 with his submission of an Application for Increased Compensation Based on Unemployability.  The Veteran has reported that he worked as a police officer until 1992, and he has not worked since then, and his treating mental health personnel have opined that he is unemployable due to the severity of his PTSD.  The schedular requirements for a TDIU rating are now met, and the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action. 

Accordingly, the case is REMANDED for the following action:

The AOJ should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


